J-A13013-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: M.M.B.,      A   MINOR,    D/O/B:       IN THE SUPERIOR COURT OF
5/29/2002                                            PENNSYLVANIA


APPEAL OF: C.R., NATURAL FATHER               No. 1760 WDA 2014


                Appeal from the Decree entered July 16, 2014
              in the Court of Common Pleas of Crawford County
                Orphans’ Court, at No(s): O.C.D. No. 2014-13

IN RE: K.B.R.,      A   MINOR,    D/O/B:       IN THE SUPERIOR COURT OF
2/23/2010                                            PENNSYLVANIA


APPEAL OF: C.R., NATURAL FATHER               No. 1761 WDA 2014


                Appeal from the Decree entered July 16, 2014
              in the Court of Common Pleas of Crawford County
                Orphans’ Court, at No(s): O.C.D. No. 2014-14

IN RE: S.M.R.,      A   MINOR,    D/O/B:       IN THE SUPERIOR COURT OF
11/16/2012                                           PENNSYLVANIA


APPEAL OF: C.R., NATURAL FATHER               No. 1762 WDA 2014


                Appeal from the Decree entered July 16, 2014
              in the Court of Common Pleas of Crawford County
                Orphans’ Court, at No(s): O.C.D. No. 2014-15

BEFORE: PANELLA, J., SHOGAN, J., and OTT, J.

MEMORANDUM BY PANELLA, J.                            FILED JUNE 09, 2015

     C.R. (“Father”) appeals from the final decree entered on July 16, 2014,

in the Court of Common Pleas of Crawford County, involuntarily terminating

his parental rights to his female child, M.M.B, born in May 2002, to his male
J-A13013-15


child, K.B.R., born in February 2010, and to his female child, S.M.R., born in

November 2012, (“Children”), pursuant to 23 Pa.C.S.A. § 2511(a)(1), (5),

(8), and (b).1 We affirm.

      We summarize the relevant factual and procedural history as follows.

At the time of the termination hearing, Mother, born in April 1988, was

incarcerated in the Crawford County Correctional Facility in Saegertown,

Pennsylvania. Father, born in September 1983, was also incarcerated in the

Crawford County Correctional Facility. Father has multiple prior convictions,

including convictions for corruption of minors, burglary, indecent assault,

theft by deception, and theft by unlawful taking.     See Memorandum and

Order, 7/16/14, at 2.

      Father and Mother met in 2001 and were sexually involved when

father was 17, and Mother was 13. Father’s corruption of minors charges

and indecent assault charges stem from their relationship.        Father and

Mother were not married at the time of the birth of all three of the Children.

See id.

      In 2008, Judge Vardaro entered an order that restricted Father’s

access to his daughter, M.M.B., until he completed Community Abuse

Response Team (“CART”) counseling. In 2011, the trial court allowed Father

to have supervised visitation of M.M.B., but nothing more until a custody

evaluation was completed. See id.

1
  On March 7, 2014, H.M.L., (“Mother”), voluntarily terminated her parental
rights to the Children.

                                    -2-
J-A13013-15


        At the time of S.M.R.’s birth in November 2012, she tested positive for

marijuana and methadone and was discharged in December, having been

prescribed medication to control her withdrawal symptoms.        In November

2012, CYS received a General Protective Services Report relative to the

allegations of parental substance abuse, which was generated due to S.M.R.

displaying symptoms of withdrawal at birth.

        On the same date as S.M.R.’s discharge, Leo Horne from CYS

conducted a home visit to complete a Safety Plan with Mother. The Safety

Plan prohibited Father from being in the presence of the Children until

cleared by CYS. While Mr. Horne was at the residence addressing the Safety

Plan, Father arrived with Mother’s mother. When Father was advised that he

was not to have contact with the Children, he lost emotional control and

began screaming profanities and making threats. Father then contacted the

State Police and demanded that CYS leave the premises. When the State

Police arrived, Father continued his disruptive behavior and was taken into

custody.

        On December 30, 2012, S.M.R.’s lung collapsed, and she was

hospitalized in the Pediatric Intensive Care Unit of Children’s Hospital in

Pittsburgh, Pennsylvania. See id. at 2-3. On January 1, 2013, CYS learned

that S.M.R. had been admitted to Children’s Hospital due to her collapsed

lung.    It was reported that Father had been visiting S.M.R. since her

admission to the hospital, which was a violation of the Safety Plan. See id.

at 3.

                                      -3-
J-A13013-15


      On January 2, 2013, an Emergency Order was entered by the trial

court directing that K.B.R. and S.M.R., after being released from the

hospital, be placed in kinship care with their maternal aunt, P.B., and that

M.M.B. be placed in kinship care with her maternal aunt, T.W. The Children

were removed from the home of their parents on January 3, 2013, and have

been in foster care for a total of seventeen months. M.M.B. is socially and

emotionally well-adjusted and regularly visits her siblings. Ms. W. wants to

adopt her.    Following a shelter hearing, Father was permitted supervised

visits with M.M.B. and K.B.R. at CYS.       However, any visitation between

Father and M.M.B. would only take place if M.M.B. so desired. Father was

also permitted to visit S.M.R. at Children’s Hospital if monitored by hospital

staff. See id.

      K.B.R. resided with P.B. from January 21, 2013 until January 6, 2014.

S.M.R. was placed with P.B. upon her discharge from the hospital on January

20, 2013, and resided there until January 6, 2014.           During the time,

maternal aunt, J.H., had contact with K.B.R. and S.M.R. and cared for both

children while P.B. worked. See id. at 4.

      On March 20, 2013, an adjudication hearing was held, where it was

recommended that all three Children be adjudicated dependent due to their

parents’ drug and alcohol dependency, Father’s failure to complete the

court-ordered    CART   program,   and   Father’s   mental   health   diagnosis.

Pursuant to the Master’s Recommendation, both Father and Mother were

ordered to follow the recommendations of the mental health assessments,

                                    -4-
J-A13013-15


as well as the recommendations of the drug and alcohol assessments.

Father was directed to follow the recommendations of the CART Risk

Assessment program, while Mother was ordered to participate in the non-

offending CART program.        Both Father and Mother were ordered to

participate in family preservation until successfully discharged, and were

ordered to participate in all requested random drug screens.     Father and

Mother were also allotted weekly supervised visits at the home of the

Children’s kinship providers. See id.

      At the permanency review hearing held on July 29, 2013, the Master

found that Father had only minimally complied with the permanency plan in

that he had completed a CART assessment, drug and alcohol assessment,

but had not followed through with any of the recommendations made, and

had not participated in any home-counseling services.       The Master also

found that M.M.B. was unable to start weekly out-patient therapy at

Parkside Psychological on May 24, 2013, because her parents did not sign

the initial paperwork. In addition, both parents were allowed to visit K.B.R.

as often as they wished at his kinship home, and both parents visited K.B.R.

six times.    The kinship caregiver reported that both parents acted

appropriately during their visits. See id.

      Also, at the July 29, 2013 hearing, the Master found that Father had

minimal contact with the CYS caseworker since the adjudication hearing, and

had not met with the caseworker since March 25, 2013. On February 25,

2013, a referral was made with regard to in-home counseling for Father, but

                                     -5-
J-A13013-15


Father was discharged on May 2, 2013 due to non-compliance.        A referral

was made for Father for CART counseling on May 1, 2013; however, Father

did not attend the Cart counseling sessions. Father completed a drug and

alcohol assessment on January 31, 2013, but did not attend any out-patient

counseling sessions. Father also completed a mental health assessment on

January 18, 2013, but did not follow through with the recommendations of

out-patient counseling.    At the time of the review hearing, Father was

incarcerated, and had additional charges pending against him relative to

theft-related matters.    At the end of the hearing, Father was ordered to

follow the recommendations of the Mental Health Assessment and CART Risk

Assessment, as well as participate in Family Preservation until successfully

discharged. Father was also permitted to have supervised visitation of the

Children in the home of the kinship providers weekly when discharged from

incarceration. See id. 4-5.

     Another permanency review hearing was held on November 18, 2013.

It was found that Father had only minimally complied with the permanency

plan in that he had not participated in the in-home counseling service and

had not participated in the out-patient drug and alcohol therapy as

recommended. He had also not completed a CART assessment in February

2013, and he had not started any recommended treatment partly due to his

incarceration. See id. at 5. Father also indicated that, in March 2014, he

would go to a State Correctional Institution to serve a 2-4 year sentence. In



                                    -6-
J-A13013-15


addition, while in the Crawford County Correctional Facility, he participated

in parenting classes, in drug and alcohol counseling, and obtained his GED.

     At   the   end   of   the   November   18,   2013   hearing,   the   Master

recommended that Father follow the recommendations of his mental health

assessment and of the Cart Risk Assessment, and recommended that both

parents be awarded visitation of the Children at least two times per week

while not incarcerated. See id.

     M.H. and J.H. were approved as a placement resource for K.B.R. and

S.M.R., and, on January 6, 2014, the Children were placed in their home.

The Children are socially and emotionally well-adjusted in the home of their

kinship parents, who desire to adopt them. See id.

     At the February 19, 2014 Permanency Review Hearing, the Master

found that there had been minimal compliance on Father’s part with the

permanency plan in that, while he completed a drug and alcohol assessment

and was recommended to participate in out-patient therapy, he had not

shown up for three appointments. Father had not been drug screened since

December 16, 2013, and he had often not shown up or cancelled visitations

since the last permanency review hearing, and failed to participate in sexual

offender specific treatment as recommended. Father had been consistently

following the recommendations of his out-patient counselor, but had not

complied with the recommendations from the CART assessments he

completed in February of 2013, and had not followed the recommendation of

the drug and alcohol assessment for out-patient counseling. See id. at 5-6.

                                     -7-
J-A13013-15


      At the time of the February 19, 2014 permanency review hearing,

Father was not present; his whereabouts were unknown.             Prior to his

disappearance, Father was visiting with the Children, although his visits were

inconsistent. Father was also directed to follow the recommendations of the

CART Risk Assessment and the drug and alcohol assessment. Importantly,

the Master found that visits between M.M.S. and her parents at the kinship

provider’s home did not go well. Her parents would yell and use derogatory

language toward her. See id. at 6.

      On March 7, 2014, Mother executed three separate consents to the

adoption of the Children, but failed for a period of at least 30 days to

execute a petition voluntarily terminating her parental rights to the Children.

Mother has been incarcerated from June 2013 to July 2013, from September

2013 to November 2013, and from February 2014 to the present.

      On April 11, 2014, CYS filed a Petition for Involuntarily Termination of

Father’s Parental Rights. Father had been incarcerated from June 2013 to

November 2013, and from February 2014 to the present.

      An evidentiary hearing was held on both Father’s Petition for

Involuntary Termination of Parental Rights and Mother’s Petition to Confirm

the Consent to Adopt the three Children on May 28, 2014. Both Father and

Mother were present at the hearing, as well as counsel for both parties,

counsel for CYS and the Children’s Guardian ad litem. At the hearing, the

trial court heard testimony from maternal aunt, J.H., who currently has



                                     -8-
J-A13013-15


custody of K.B.R. and S.M.R., CYS case manager, Elizabeth Lunger, Father,

and Mother. See id.

      J.H. testified that visitation between the siblings occurs at least

weekly, often occurring three to four times a week, and that communication

between her and T.W. is frequent and open to allow for such visits.      J.H.

indicated that, at the start of December 2013, both Father and Mother

stopped visiting with K.B.R. and S.M.R.       J.H. also complained that both

Father and Mother often fell asleep during visitations, and that they were

late for visitations from January 16, 2014 to January 28, 2014. Visitations

were suspended between Father and Mother and the Children in February

2014 dues to noncompliance. See id.

      J.H. testified that, on the evening of February 5, 2014, Father showed

up at her home and told her that Mother had been arrested. J.H. noted that

Father requested to say goodbye to K.B.R. because Father was leaving for

North Carolina.   J.H. noted that K.B.R. was visibly upset both during and

after the visit, and that he was up all night crying for Father. J.H. stated

that Father has not visited K.B.R. since that time, and has called only one

time since his visit. See id. at 7.

      Ms. Lunger, the CYS caseworker, stipulated that the parents were

entitled to visits while incarcerated.      K.B.R. visited Father and Mother

several times while in jail. S.M.B. was not permitted to visit by her doctors

and due to her age, and M.M.B. chose not to visit Father, feeling

uncomfortable vising him while he was incarcerated. See id.

                                      -9-
J-A13013-15


      Ms. Lunger further testified that Father was released to an uncle’s

home after being incarcerated in November 2013. Father met Ms. Lunger at

her office one time because he did not have a permanent home. Ms. Lunger

stated that she did not maintain contact with Father while he was

incarcerated since she was not provided with his contact information. She

noted that she attempted to meet with Father numerous times after he was

released, went to his home, and called him at the phone number provided

three or four times per month, all to no avail. Father also failed to respond

to any correspondence sent to him by Ms. Lunger. See id.

      Father noted that, while he may have been travelling to North Carolina

to visit his sick mother, he was also going to North Carolina because there

was a warrant out for his arrest, and he was trying to avoid going to jail.

Father admitted that he made no accommodations or preparation for the

Children before he left, or during the time he was in North Carolina. Father

noted that he intended to come back, and acknowledged that the kinship

providers of the Children were unaware of his location, and would have been

unable to reach him if there had been an emergency. See id.

      On March 17, 2014, Father was located in North Carolina and was

arrested.   He had an outstanding warrant in North Carolina for a larceny

charge in 2012, as well as an outstanding Pennsylvania warrant.        Father

went back to Pennsylvania in Mid-April, and has been incarcerated in the

Crawford County Correctional Facility, as well as the Erie County Correctional

Facility, since that time. See id.

                                     - 10 -
J-A13013-15


      At the hearing, Father reassured the court that he is close to K.B.R.,

but conceded that he left his relationship with M.M.B. up to her, and has had

no contact with M.M.B.       Despite visiting S.M.R., Father also has no

relationship with her due to her young age.     Father also testified that he

maintained visits with the Children from January 2013 to March 2013. He

brought the Children gifts, and paid child support until he was arrested again

in March 2013 for driving with a suspended license. See id.

      Father testified that he went to drug and alcohol sessions at least

twelve times from November 2013 until February 2014, but that he did not

attend CART counseling partly due to his incarceration.       See id. at 7-8.

Father acknowledged that he has a drug addiction problem, and that he

steals in order to obtain the money needed to purchase drugs.           When

questioned as to why he did not attempt to overcome his addiction through

drug and alcohol services, Father had no answer, but acknowledged that he

should have done so. Father also testified that he had no intention of going

through CART counseling, even if completion is a prerequisite for the

Children returning to his care. See id. at 8.

      Father requested a post-adoption contract agreement, but J.H.

refused. The record showed that reasonable efforts were made by CYS to

reunify the Children with their parents. CYS offered numerous services and

frequent visitation between the Children and Father and Mother. See id.

      The Guardian ad litem, Attorney Debra Higgins, opined that she

believes that it is in the Children’s best interest for the parental rights of

                                    - 11 -
J-A13013-15


Father to be terminated, and for the Children to be adopted by their kinship

care providers. See id.

        Father is currently incarcerated in the Crawford County Correctional

Facility for an aggregated sentence of twenty-four to eighty-four months.

Father has three additional criminal cases pending against him in which he

has not has not been sentenced. See id.

        Following the hearing, the trial court issued a final decree entered on

July 16, 2014, involuntarily terminating Father’s parental rights of the

Children pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2). (5), and (b). Father

filed a timely notice of appeal.   At the trial court’s request, Father filed a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b) on December 22, 2014.2       This Court consolidated sua

sponte the appeals at 1760 WDA 2014, 1761 WDA 2014, and 1762 WDA

2014.

        Initially, we review the termination decree according to the following

standard:

        [A]ppellate courts must apply an abuse of discretion standard
        when considering a trial court’s determination of a petition for
        termination of parental rights. As in dependency cases, our

2
  Although initially Father failed to comply with Pa.R.A.P. 1925(a)(2)(i),
relating to the Children’s fast track appeals, we decline to dismiss or quash
his appeal. See In Re K.T.E.L., 983 A.2d 745, 747 (Pa. Super 2009)
(holding that the failure to file a concise statement of errors complained of
on appeal with the notice of appeal will result in a defective notice of appeal,
to be disposed of on case by case basis). Since the misstep was not
prejudicial to any of the parties and did not impede the orphans’ court’s
ability to issue a thorough opinion, the procedural error was harmless.
                                     - 12 -
J-A13013-15


     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. As has been often
     stated, an abuse of discretion does not result merely because
     the reviewing court might have reached a different conclusion.
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness,
     partiality, prejudice, bias, or ill-will.

     As we discussed …, there are clear reasons for applying an abuse
     of discretion standard of review in these cases. We observed
     that, unlike trial courts, appellate courts are not equipped to
     make the fact-specific determinations on a cold record, where
     the trial judges are observing the parties during the relevant
     hearing and often presiding over numerous other hearings
     regarding the child and parents.       Therefore, even where the
     facts could support an opposite result, as is often the case in
     dependency and termination cases, an appellate court must
     resist the urge to second guess the trial court and impose its
     own credibility determinations and judgment; instead we must
     defer to the trial judges so long as the factual findings are
     supported by the record and the court’s legal conclusions are not
     the result of an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (internal citations

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the

                                    - 13 -
J-A13013-15


     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A.      §

2511). The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).

     Instantly, the decree terminated Father’s parental rights pursuant to §

2511(a)(1), (5), (8), and (b).     This Court must agree with only one

subsection of 23 Pa.C.S.A. § 2511(a), in addition to § 2511(b), in order to

affirm the termination of parental rights. See In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc). Herein, we review the decree pursuant to

§ 2511(a)(1) and (b), which provide as follows.

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parents by conduct continuing for a period of at
         least six months immediately preceeding the filing of this
         petition either have evidenced a settled purpose of
         relinquishing parental claim to said children or have
         refused or failed to perform parental duties.

                                            …

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on

                                   - 14 -
J-A13013-15


     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence supporting the involuntary termination of a parent’s rights

pursuant to section 2511(a)(1) as follows.

           To satisfy the requirements of section 2511(a)(1), the
     moving party must produce clear and convincing evidence of
     conduct, sustained for at least the six months prior to the filing
     of the termination petition, which reveals a settled intent to
     relinquish parental claim to a child or a refusal or failure to
     perform parental duties.

                                      …

             Once the evidence establishes a failure to perform
         parental duties or a settled purpose of relinquishing
         parental rights, the court must engage in three lines of
         inquiry: (1) the parent’s explanation for his or her
         conduct; (2) the post-abandonment contact between
         parent and child; and (3) consideration of the effect of
         termination of parental rights on the child pursuant to
         Section 2511(b).

     In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citations
     omitted).

        [T]o be legally significant, the [post-abandonment] contact
        must be steady and consistent over a period of time,
        contribute to the psychological health of the child, and
        must demonstrate a serious intent on the part of the
        parent to recultivate a parent-child relationship and must
        also demonstrate a willingness and capacity to undertake
        the parental role. The parent wishing to reestablish his

                                    - 15 -
J-A13013-15


         parental responsibilities bears the burden of proof on this
         question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (emphasis added)

(citation omitted). See also In re Adoption of C.L.G., 956 A.2d 999, 1006

(Pa. Super 2008) (en banc).

      In In re Adoption of Charles E.D.M., 550 Pa. 595, 602, 708 A.2d
88, 91 (1998), our Supreme Court stated that Section 2511 does not require

that the parent demonstrate both a settled purpose of relinquishing parental

claim to a child and refusal or failure to perform parental duties, as or joins

the two portions of the statute.

      Further, regarding the definition of “parental duties,” this Court has

stated as follows.

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A
      child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this court
      has held that the parental obligation is a positive duty which
      requires affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all

                                    - 16 -
J-A13013-15


      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed
      in the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with . . . her physical and emotional
      needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

      In this case, Father’s history is well-documented in the record.

Father’s parenting skills and concern as a parent are minimal, as he has not

managed to finish his reunification plan over a period of 6 months or more.

During intermittent periods when Father was not incarcerated, it is clear

from the testimony that Father was overtaken by his drug and alcohol

addiction.   Father was not compliant with the Safety Plan put in place by

CYS, which mandated that he was not to be in the presence of the Children

until cleared by CYS.    Although Father has made some progress with his

mental health and his drug and alcohol usage problems, none of the items in

Father’s plan has been completed. The trial court found that, until Father

completes the plan, success cannot be declared, and that the importance of

the service plan and the goal it identifies for the Children cannot be

overemphasized. See In re J.S.W., 651 A.2d 167 (Pa. Super. 1994).

      Additionally, Father has not had unsupervised contact with any of his

Children since January 2012. The kinship care providers have taken on the

parental role for the Children, and Father, when he does visit, acts not as a

parent, but as an acquaintance of the Children. The kinship care providers


                                    - 17 -
J-A13013-15


performed not just the day-to day parental functions, but also performed the

parental role during Father’s visits.   The only major impediment to Father

getting, at the very least, unsupervised visits with the Children was for

Father to attend CART counseling.       However, under oath, Father admitted

that he was not interested in attending or completing CART counseling. See

Memorandum and Order, 7/15/14, at 11.

      In addition, incarceration of a parent does not provide sufficient

grounds for termination of parental rights.         An incarcerated parent’s

responsibilities are not tolled during his incarceration.   A parent’s absence

and failure to support his children due to incarceration is not conclusive

evidence of whether the parent has abandoned the children. However, it is

incumbent upon a parent when separated from his children to maintain

communication and association with the children. See In re Adoption of

S.P., 47 A.3d at 826-27.

      In this case, Father has been in and out of jail a number of times since

the Children have been placed in foster homes. Father left it up to M.M.B. to

decide whether or not she wished to visit him in jail. M.M.B. decided that

she was uncomfortable visiting him in jail and never once visited him while

he was in jail.   S.M.R. also did not visit Father in jail due to her age and

medical conditions. However, there was no demonstration on Father’s part

that he attempted to maintain a place of importance in S.M.R.’s life when he

was not in jail. K.B.R. was the only child that visited Father while he was


                                    - 18 -
J-A13013-15


incarcerated. The trial court recognized that Father and K.B.R. had, at least,

some sort of relationship, but it was unclear whether Father maintained

communication with K.B.R. during the visits in prison; what the visits were

like at the jail; and, whether the visits were positive for K.B.R.         See

Memorandum and Opinion, 7/15/14, at 12.

      The trial court found that Father’s continuing actions or inactions were

harmful to K.B.R. and all of his Children and that K.B.R. has been harmed by

the bond that he has with Father since Father undermines the progress that

K.B.R. has made in the home of his kinship provider.            The trial court

determined that Father put his interests above the Children’s interests, and

failed to analyze the effects his actions have on the Children’s lives because

he is unwilling to do what it takes to get his Children back.

      At the time of the hearing, Father was facing a sentence of, at least 24

months in prison—and he was awaiting the disposition of various other

charges.    The trial court found that the length of Father’s remaining

confinement is relevant to the trial court’s determination that Father will be

spending a significant amount of time incarcerated, and will miss many

milestones in the lives of all three Children. See In re Adoption of S.P.,
47 A.3d at 827-28.

      After a careful review of the record, we find no merit to Father’s

argument concerning Section 2511(a)(1).




                                     - 19 -
J-A13013-15


      Next, in reviewing the evidence in support of termination under

Section 2511(b), our Supreme Court recently stated as follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.
      In re K.M., 53 A.3d at 791.

See also In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

            Father also challenges the sufficiency of the evidence to support

the termination of his parental rights under Section 2511(b). In reviewing

the case, the trial court found that Father cannot care for the Children’s

needs because he still has serious drug and alcohol, mental health, housing,

and employment problems which have not been resolved, and Father will be

imprisoned for a number of years. Memorandum and Opinion, 7/15/14, at

13.

      In addition, with regard to Section 2511(b), the evidence reveals that

Father does not have a strong bond with the Children. On the other hand,

the evidence reveals that the Children have a strong emotional bond with

their foster parents, who take care of all of their needs.    The trial court




                                    - 20 -
J-A13013-15


found that there is no evidence that the Children would be adversely

affected if their relationship with Father is severed.

      The competent evidence in the record shows Father failed to “exhibit

[the] bilateral relationship which emanates from the parent[’s] willingness to

learn appropriate parenting . . . .” In re K.K.R.S., 958 A.2d 529, 534 (Pa.

Super. 2008). He did not put himself in a position to assume daily parenting

responsibilities so that he could develop a real bond with the Children. See

In re J.L.C., 837 A.2d 1247, 1249 (Pa. Super. 2003).

      Although Father may love the Children and desire an opportunity to

serve as their father, a parent’s own feelings of love and affection for a child,

alone, will not preclude termination of parental rights. See In re Z.P., 994
A.2d 1108, 1121 (Pa. Super. 2010); N.T., 7/12/13, at 59. We stated in In

re Z.P., a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”

Id. at 1125. Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,
856 A.2d at 856.

      Accordingly, we affirm the final decree terminating Father’s parental

rights to the Children.

      Final Decree affirmed.


                                     - 21 -
J-A13013-15

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/9/2015




                          - 22 -